BELCHER, Commissioner.
Appellant was convicted for the unlawful possession of whiskey in a dry area; punishment was assessed at one year in jail and a fine of $1,000.
There is no statement of facts on the main trial nor on the motion for a new trial which we can consider. Although not in form to be considered, we have examined the documents in the record, and we observe that no error is shown.
There are no formal bills of exception.
The judgment of the trial court is affirmed.
Opinion approved by the Court.